ORDER
This matter having been duly presented to the Court on the motion for reinstatement to practice filed by THOMAS DeSENO, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from the practice of law since June 11, 2012;
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative and actual costs assessed in DRB 08-367 and DRB 10-247;
And good cause appearing;
It is ORDERED that the motion is granted, and THOMAS DeSENO is reinstated to the practice of law, effective immediately.